Citation Nr: 0814049	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1966 
to May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007). In April 2006 and June 2007, 
the veteran submitted evidence to the Board in support of his 
claim.  Some of the evidence is duplicative of that which is 
already of record; however, some of it is new, has not been 
reviewed by the RO, and there is no indication of waiver of 
adjudication by the agency of original jurisdiction.  
However, the Board notes that the evidence is not pertinent 
to the specific issue discussed below and as such the Board 
finds that it is not prejudicial to the veteran for the Board 
to proceed. 

In January 2005, the veteran informed the RO that he wished 
to reopen his claim of entitlement to service connection for 
anxiety reaction.  The RO has not fully addressed this issue 
and the matter is referred to the RO for consideration.


FINDING OF FACT

The veteran does not have PTSD related to his military 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  §§ 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In  
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must  
inform the claimant of any information and evidence not of  
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the August 2005 rating decision that 
denied service connection for PTSD, the veteran was  advised 
in an April 2005 letter from the RO of the evidence necessary 
to substantiate his claim for service connection and of his 
and VA's respective duties in obtaining evidence.  He was 
also asked to send any medical evidence that he had that 
pertained to the claim.  Accordingly, the duty to notify has 
been fulfilled concerning this claim.   

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
The veteran was not so advised.  Although notice on the 
issues of establishing a disability rating and effective date 
of award has not been provided to the veteran, in light of 
the Board's decision to deny the claim, there has been no 
prejudice to the veteran as a result of this omission.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West  
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been associated with the claims folder.  In 
addition, VA requested copies of treatment records from the 
veteran's treating private psychiatrist, Dr. J. R. Rodriguez-
Santiago.  Dr. Rodriguez-Santiago provided a psychiatric case 
summary in June 2005.  In addition, the veteran was afforded 
a VA examination in connection with the claim for PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

Service Connection for PTSD

The veteran contends that he has PTSD as a result of military 
service.  In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  To establish service connection for PTSD, 
there must be:  (1) a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) a link between current symptoms and an 
in-service stressor as shown by medical evidence; and (3) 
credible supporting evidence that the claimed stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2007).  Pursuant to 38 
C.F.R. § 4.125(a) (2007), the diagnosis of a mental disorder 
must conform to the Diagnostic and Statistical Manual of 
Mental Disorders IV (DSM-IV) criteria.  

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  In this case, the veteran's 
participation in combat is established, as he is in receipt 
of the Purple Heart Medal and the Combat Infantryman's Badge 
for his service in the Republic of Vietnam.  See DD Form 214.  
Accordingly, element (3) of 38 C.F.R. § 3.304(f) is 
satisfied.  Given the foregoing, the veteran's lay testimony 
alone may establish the occurrence of a claimed inservice 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2007).  

The case will therefore turn on whether there is a current 
diagnosis of PTSD, and, if so, whether it is related to the 
inservice stressor.  The veteran's service medical records 
are devoid of reference to complaint of, or treatment for, 
any psychological problems, to include PTSD.  At the time of 
his discharge from service in April 1968, the veteran denied 
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; and nervous trouble of any 
sort.  A psychiatric clinical evaluation was normal.   

Post-service medical evidence of record includes private 
records indicating treatment for anxiety reaction and 
personality disturbance since 1968.  A February 1969 VA 
examination report shows that the veteran complained of 
nervousness, insomnia irritability and disinterest.  Anxiety 
reaction was diagnosed.  In June 2005, the RO received Dr. 
Rodriguez-Santiago's written statement regarding the veteran.  
Dr. Rodriguez-Santiago noted that he had treated the veteran 
and his family for a time 15 years previously addressing the 
veteran's anxiety and depression arising from fears for his 
daughter's health.  In the course of that therapy, Dr. 
Rodriguez-Santiago noted that the veteran developed emotional 
symptoms as a result of his experiences in Vietnam.  These 
symptoms included nightmares, reclusiveness, and marital 
problems.  The examiner stated that the veteran's post 
traumatic disorder continued with varying intensity, that he 
was able to function in an acceptable way as a mail carrier 
until his retirement in June 2004, and that his marriage 
survived precariously.

In November 2004 Dr. Rodriguez-Santiago began treating the 
veteran and his wife again.  It was reported that after the 
veteran retired from his civilian job, his PTSD symptoms 
intensified.  Symptoms reported included sleep problems, 
nightmares, depression, and irritability.  

In June 2005, the veteran was examined by VA.  The claims 
file and the VA electronic medical record were reviewed.  The 
examiner reviewed the veteran's past and present medical 
history, and also addressed the veteran's preliminary 
history, military history, and post-military psychosocial 
adjustment.  The veteran reported serving in Vietnam for one 
year and that he witnessed the death of his sergeant who was 
preparing a booby trap, and that on another occasion, his 
unit was attacked and that a mortar exploded wounding him and 
other soldiers.  He reported receiving a mortar fragment 
wound in the right buttock, and that he was given first aid, 
was not hospitalized and continued his job as a radioman on 
that occasion.  The examiner conducted a mental status 
examination of the veteran.  

It was the examiner's conclusion that the veteran's mental 
disorder did not meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  The examiner concluded that the veteran's 
experiences were "unpleasant but not traumatic for him".  
It was noted that the veteran was not able to specify and 
describe in detail a severe and horribly traumatic event or 
incident experienced in combat.  It was reported that the 
veteran was not observed to become anxious, distressed or 
depressed when he was expressing his experiences in the Army 
and that he did not report feelings of intense fear, 
helplessness, or horror.  The examiner noted that there was 
no evidence in the veteran's clinical picture of avoidance of 
stimuli associated with a trauma, and that his memories about 
Vietnam were not intrusive, persistent and distressing 
thoughts, interfering with daily function.  It was reported 
that since neither signs and symptoms of PTSD nor a definite 
extreme stressor could be identified, the examiner could not 
establish a link between the signs and symptoms of the 
veteran's mental disorder and the stressor.  The diagnosis 
was depressive disorder.   

VA clinical records dated from 2002 to 2005 and private 
medical records dated beginning in 2005 do not reflect a 
diagnosis of PTSD.  A specific screening for PTSD noted in an 
April 2005 VA treatment record was negative as the veteran 
denied symptoms like nightmares, avoidant behavior, startle 
responses, and feelings of numbness or detachment.

With regard to the sufficiency of a stressor supporting a 
PTSD diagnosis, DSM-IV requires that the person's response to 
the stressor involve intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997), citing DSM-IV 
criteria for establishing a PTSD diagnosis.  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) a person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror".  Id.  The sufficiency of a stressor is a medical 
determination.  Cohen, 10 Vet. App. at 143.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It has also been held that a medical opinion is 
inadequate when unsupported by clinical evidence.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1995). 
 
Of significant weight is the opinion of the VA examiner in 
June 2005 who specifically concluded that the veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The Board 
finds this VA examination report to have greater probative 
weight than the private medical opinion because the VA 
examiner had access to and reviewed the entire claims folder.  
In addition, the examiner provided a basis for his opinion, 
namely, that the veteran was not observed to become anxious, 
distressed or depressed when he was expressing his 
experiences in the Army; that he did not report feelings of 
intense fear, helplessness, or horror; and that there was no 
evidence in the veteran's clinical picture of avoidance of 
stimuli associated with a trauma.  Further this negative 
medical opinion is supported by clinical evidence, namely the 
April 2005 negative VA PTSD screening.

The Board finds the opinion of Dr. Rodriguez-Santiago less 
probative and persuasive because he based his opinion solely 
on his own treatment of the veteran.  There is no indication 
that he had access to the claims file.  The physician did not 
provide an examination of the veteran and did not indicate 
that he had conducted a review of all the veteran's medical 
records.  As noted, factors for assessing the probative value 
of a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Thus, the preponderance of the evidence shows that there is 
no current PTSD disability which could be linked to service. 

The Board has considered the statements regarding the 
veteran's problems submitted by the veteran's wife in October 
2002 and April 2005, as well as the veteran's statements 
regarding his claim for PTSD.  While the veteran feels that 
he has PTSD related to his military service, both he and his 
wife are laypersons and as such, any opinion as to a medical 
matter is of no probative value.  A medical diagnosis from a 
medical professional is required.  Espiritu v.  Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v.  Derwinski, 5 Vet. 
App. 91, 93 (1993).  In light of the above, service 
connection is not warranted for PTSD.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v.  Derwinski, 1 Vet. 
App. 49, 55 (1991). 


ORDER

Service connection for PTSD is denied.  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


